E. BRYAN WILSON
Acting United States Attorney

G. MICHAEL EBELL
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: michael.ebell@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:21-cr-00012-SLG-DMS
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   CONSPIRACY TO DISTRIBUTE A
          vs.                           )   CONTROLLED SUBSTANCE
                                        )    Vio. of 21 U.S.C. §§ 846 and
  SAMUEL FREDERICK DAVIS, a/k/a         )   841(a)(1), (b)(1)(A), (b)(2)
  “Buju,” LC SHELTON JOHNSON-           )
  WHITLOW, FRANK MOTA-RIJO,             )   COUNTS 2-5:
  a/k/a “Spanish,” DELMAR SPENCER,      )   POSSESSION OF A CONTROLLED
  DWAYNE SMITH, JAHEIM                  )   SUBSTANCE WITH INTENT TO
  RANDOLPH, a/k/a “Ja,” KYIN            )   DISTRIBUTE
  SUMPTER-BOYD, a/k/a “Crazy,”          )    Vio. of 21 U.S.C. §§ 846 and
  a/k/a “Krazy,” and JORGE LUIS         )   841(a)(1), (b)(1)(A) & (B), (b)(2)
  RODAS JR, a/k/a “Remo,”               )
                                        )   COUNTS 6-7:
                          Defendants.   )   FELON IN POSSESSION OF A
                                        )   FIREARM AND AMMUNITION
                                        )     Vio. of 18 U.S.C. §§ 922(g)(1) and
                                        )   924(a)(2)
                                        )
                                        )
                                        )



     Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 1 of 13
                                          )   COUNTS 8-9:
                                          )   POSSESSION OF A FIREARM IN
                                          )   FURTHERANCE OF DRUG
                                          )   TRAFFICKING CRIME
                                          )    Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                          )
                                          )   COUNT 10:
                                          )   POSSESSION OF A FIREARM WITH
                                          )   SERIAL NUMBER REMOVED OR
                                          )   OBLITERATED
                                          )    Vio. of 18 U.S.C. §§ 922(k) and
                                          )   924(a)(1)
                                          )
                                          )   CRIMINAL FORFEITURE
                                          )   ALLEGATION 1:
                                          )    21 U.S.C. § 853(a)(1) and (a)(2)
                                          )
                                          )   CRIMINAL FORFEITURE
                                          )   ALLEGATION 2:
                                          )    18 U.S.C. § 924(d) and 28 U.S.C. §
                                          )   2461(c)
                                          )

             SECOND SUPERSEDING INDICTMENT

      The Grand Jury charges that:

                                      COUNT 1

      1.     Between on or about November 13, 2020, and December 13, 2020, within

the District of Alaska and elsewhere, the defendants, SAMUEL FREDERICK DAVIS,

a/k/a “Buju,” LC SHELTON JOHNSON-WHITLOW, FRANK MOTA-RIJO, a/k/a

“Spanish,” DELMAR SPENCER, DWAYNE SMITH, JAHEIM RANDOLPH, a/k/a

“Ja,” KYIN SUMPTER-BOYD, a/k/a “Crazy,” a/k/a “Krazy,” and JORGE LUIS

RODAS JR, a/k/a “Remo,” did knowingly and intentionally combine, conspire,

confederate, and agree with each other and with other persons known and unknown to the


                                     Page 2 of 13

    Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 2 of 13
Grand Jury, within the District of Alaska and elsewhere, to commit the following

offenses:

              a. to distribute and possess with intent to distribute one kilogram or more of

              a mixture and substance containing a detectable amount of heroin, in

              violation of 21 U.S.C. § 841(a)(1), (b)(1)(A);

              b. to distribute, and possess with intent to distribute, tramadol, in violation

              of 21 U.S.C. § 841(a)(1), (b)(2).

                   METHOD AND MEANS OF THE CONSPIRACY

       2.     It was part of the conspiracy to purchase heroin and counterfeit Percocet

pills in the Las Vegas, Nevada area to distribute in Alaska. The conspirators concealed

controlled substances in packages and shipped those packages to Alaska, as well as

concealed controlled substances on their bodies and within their luggage during travel to

Alaska. Conspirators received the packages in Anchorage, and then distributed the

controlled substances throughout Alaska. United States currency was deposited at

automated teller machines (“ATM”) into conspirators’ accounts or carried by

conspirators to Las Vegas to pay for the controlled substances.

       3.     It was part of the conspiracy for SAMUEL FREDERICK DAVIS, a/k/a

“Buju,” to coordinate and organize the activities of the conspiracy. RODAS supplied

DAVIS with drugs in the Las Vegas, Nevada area, while other conspirators would travel

from Alaska to Las Vegas to assist DAVIS with packaging and shipping controlled

substances. DAVIS would monitor the distribution of controlled substances and allocate

more or less to particular conspirators depending on their ability to sell.
                                         Page 3 of 13

     Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 3 of 13
       4.     It was part of the conspiracy for conspirators to call themselves “Players

Making Moves” or “PMM.” They would use various social media accounts to

communicate about the conspiracy’s interests, frequently deleting or changing social

media accounts in order to hide their communications.

       5.     It was part of the conspiracy for FRANK MOTA-RIJO, a/k/a “Spanish,”

DELMAR SPENCER, DWAYNE SMITH, JAHEIM RANDOLPH, a/k/a “Ja,” KYIN

SUMPTER-BOYD, a/k/a “Crazy,” a/k/a “Krazy,” and other conspirators to distribute

heroin and counterfeit Percocet pills, which contained fentanyl or tramadol, in Alaska.

       6.     It was part of the conspiracy for conspirators to use violence, firearms, and

the threat of violence to maintain control of and protect the conspiracy, enhance the

conspirators’ reputations, and prevent witnesses and conspirators from cooperating with

law enforcement.

                                      OVERT ACTS

       7.     In furtherance of the conspiracy, and to effect the objects thereof, the

defendants, together with other persons known and unknown to the Grand Jury,

performed and caused to be performed certain overt acts in the District of Alaska and

elsewhere, including, but not limited to, the following:

              OA1: On or about November 13, 2020, DAVIS shipped a package

       containing an undetermined quantity of heroin to Anchorage. SUMPTER-BOYD

       received this package and distributed the heroin to other conspirators, including,

       but not limited, to SPENCER and MOTA-RIJO.



                                        Page 4 of 13

     Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 4 of 13
        OA2: On or about November 21, 2020, through December 9, 2020, DAVIS

 communicated with MOTA-RIJO, SUMPTER-BOYD, SPENCER, and other

 conspirators, telling them, in substance, that he would ship another package to

 Anchorage soon and encouraging them to pay debts owed to him for prior

 shipments.

        OA3: On or about November 30, 2020, RANDOLPH communicated with

 other conspirators via text and social media that, in substance, he would travel to

 Las Vegas, Nevada to bring $20,000 cash and assist DAVIS with shipping a

 package containing controlled substances.

        OA4: On or about December 9, 2020, JOHNSON-WHITLOW traveled

 from Anchorage, Alaska to Las Vegas, Nevada, where he met with DAVIS and

 other unnamed conspirators.

        OA5: On or about December 9, 2020, MOTA-RIJO provided $28,500, and

 SPENCER provided $20,400 to repay DAVIS for previously supplied controlled

 substances. As a result, DAVIS indicated that they would each receive one

 kilogram of heroin from the package he was about to send.

        OA6: On or about December 9, 2020, JORGE RODAS JR provided heroin

 to DAVIS in anticipation of it being shipped to and sold in Alaska. Some of this

 heroin was allocated as belonging to RODAS and he was to be paid for it after it

 was sold in Alaska.

        OA7: On or about December 9, 2020, DAVIS and JOHNSON-WHITLOW,

 added brown sugar to heroin to make a substance totaling approximately three
                                  Page 5 of 13

Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 5 of 13
 kilograms, and attempted to disguise the odor of the heroin by packaging the

 substance using chip bags, carbon paper, and motor oil.

        OA8: On or about December 10, 2020, DAVIS, SUMPTER-BOYD,

 SMITH, and RANDOLPH coordinated the receipt of the package. SMITH and

 RANDOLPH told DAVIS, in substance, that they would receive and open the

 package. DAVIS told SUMPTER-BOYD, in substance, to wait outside and act as

 security during the receipt and opening of the package.

        OA9: On or about December 10, 2020, DAVIS told other conspirators, in

 substance, that SUMPTER-BOYD would not receive any of the heroin due to his

 inability to efficiently distribute controlled substances he had previously supplied

 to him.

        OA10: On or about December 10, 2020, DAVIS and JOHNSON-

 WHITLOW shipped a package containing approximately three kilograms of a

 substance containing a detectable amount of heroin from Las Vegas, Nevada to the

 address in Anchorage, Alaska where SMITH, RANDOLPH, and SUMPTER-

 BOYD were instructed previously to meet to receive the package. They attempted

 to disguise their identities by using fake names for the recipient and sender of the

 package.

        OA11: On or about December 15, 2020, following the arrest of DAVIS and

 JOHNSON-WHITLOW, SMITH and RANDOLPH communicated threats of

 violence among conspirators for speculated co-operation.



                                  Page 6 of 13

Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 6 of 13
                 All of which is in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A),

(b)(2).

                                           COUNT 2

          8.     On or about December 18, 2020, the defendant, DELMAR SPENCER,

knowingly possessed a controlled substance with intent to distribute, to wit: one kilogram

or more of a mixture and substance containing a detectable amount of heroin, in violation

of 21 U.S.C. § 841(a)(1).

          All of which is in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A).

                                           COUNT 3

          9.     On or about December 18, 2020, the defendant, DELMAR SPENCER,

knowingly possessed a controlled substance with intent to distribute, to wit: fifty grams

or more pure methamphetamine.

          All of which is in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A).

                                           COUNT 4

          10.    On or about December 18, 2020, the defendant, DELMAR SPENCER,

knowingly possessed a controlled substance with intent to distribute, to wit: twenty eight

grams or more of cocaine base (‘crack’).

          All of which is in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B).

                                           COUNT 5

          11.    On or about December 13, 2020, the defendant, KYIN SUMPTER-BOYD,

knowingly possessed a controlled substance with intent to distribute, to wit: tramadol.

          All of which is in violation of 21 U.S.C. §§ 841(a)(1), (b)(2).
                                           Page 7 of 13

     Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 7 of 13
                                         COUNT 6

      12.    On or about December 13, 2020, the defendant, KYIN SUMPTER-BOYD,

knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting interstate and foreign

commerce, a firearm and ammunition, to wit: a loaded Glock, Model 17C, 9mm and

assorted ammunition.

                                    Prior Conviction

 Conviction Date              Offenses                  Court            Case No.

 March 11, 2016      Assault in the Third Degree    State of Alaska   3AN-16-00608CR


      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                         COUNT 7

      13.    On or about December 18, 2020, the defendant, DELMAR SPENCER,

knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting interstate and foreign

commerce, a firearm and ammunition, to wit: a Glock model 22 .40 caliber handgun,

serial number 1DVG612US, and a Smith & Wesson model M&P 9C 9mm handgun,

unknown serial number.

                                    Prior Conviction

   Conviction Date             Offenses                 Court            Case No.

                         Misconduct Involving
                                                    State of Alaska   3AN-08-08660CR
 December 19, 2014       Controlled Substances
                          in the Fourth Degree

                                         Page 8 of 13

    Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 8 of 13
      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                       COUNT 8

      14.    On or about December 13, 2020, the defendant, KYIN SUMPTER-BOYD,

knowingly possessed firearms in furtherance of the drug trafficking crimes charged in

Counts 1 and 5, to wit: a loaded Glock, Model 17C, 9mm and assorted ammunition.

      All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                                       COUNT 9

      15.    On or about December 18, 2020, the defendant, DELMAR SPENCER,

knowingly possessed firearms in furtherance of the drug trafficking crimes charged in

Counts 1 through 4, to wit: a Glock model 22 .40 caliber handgun, and a Smith &

Wesson model M&P 9C 9mm handgun.

      All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                                      COUNT 10

      16.    On or about December 18, 2020, the defendant, DELMAR SPENCER,

knowingly possessed, in and affecting interstate and foreign commerce, a firearm which

had the importer’s and manufacturer’s serial number removed, obliterated, and altered, to

wit: a Smith & Wesson model M&P 9C 9mm handgun, unknown serial number.

      All of which is in violation of 18 U.S.C. §§ 922(k) and 924(a)(1).

//

//

//

//
                                       Page 9 of 13

     Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 9 of 13
                        CRIMINAL FORFEITURE ALLEGATION 1

                DRUG PROCEEDS AND FACILITATING PROPERTY

       The allegations in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 21 U.S.C. §

853(a)(1) and (a)(2).

       Upon conviction of the controlled substance offense alleged in Count 1 of this

Indictment, defendants SAMUEL FREDERICK DAVIS, a/k/a “Buju,” LC SHELTON

JOHNSON-WHITLOW, FRANK MOTA-RIJO, a/k/a “Spanish,” DELMAR SPENCER,

DWAYNE SMITH, JAHEIM RANDOLPH, a/k/a “Ja,” KYIN SUMPTER-BOYD, a/k/a

“Crazy,” a/k/a “Krazy,” and JORGE RODAS JR, a/k/a “Remo,” shall forfeit to the

United States any property constituting, or derived from, proceeds obtained, directly or

indirectly, as a result of said violation, pursuant to 21 U.S.C. § 853(a)(1), and any

property used, or intended to be used, in any manner or part, to commit, or to facilitate

the commission of, said violations, pursuant to 21 U.S.C. § 853(a)(1), and any property

used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, said violations, pursuant to 21 U.S.C. § 853(a)(1) and (a)(2), including

but not limited to:

              a. Approximately $65,099.00 in United States Currency, seized on or

                  about December 11, 2020;

              b. Approximately $8,400.00 in United States Currency, seized on or about

                  December 15, 2020;



                                        Page 10 of 13

    Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 10 of 13
              c. Approximately $22,000 in United States Currency, seized on or about

                 December 16, 2020;

              d. Approximately $18,000 in United States Currency, seized on or about

                 December 18, 2020;

              e. Approximately $2,239.00 in United States Currency, seized on or about

                 December 18, 2020;

              f. Approximately $17,734.00 in United States Currency, seized on or

                 about December 18, 2020;

              g. Glock Model 17C, 9mm handgun, serial number AABT687, with

                 associated loaded Glock 9mm magazine and loaded drum magazine

                 containing approximately 52 cartridges seized on or about December

                 13, 2020;

              h. Glock Model 22 .40 caliber handgun, serial number 1DVG612US, and

                 associated loaded magazine, seized on or about December 18, 2020; and

              i. Smith & Wesson Model M&P 9C 9mm handgun, unknown serial

                 number, and associated loaded magazine, seized on or about December

                 18, 2020.

       All pursuant to 21 U.S.C. § 853(a)(1), (a)(2), and Rule 32.2(a) of the Federal

Rules of Criminal Procedure.

//

//

//
                                       Page 11 of 13

     Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 11 of 13
                         CRIMINAL FORFEITURE ALLEGATION 2

       The allegations contained in Counts 6 through 10 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to

18 U.S.C. §924(d) and 28 U.S.C. § 2461(c).

       Upon conviction of an offense in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2), as set forth in Counts 6 and 7 of this Indictment, or conviction of an offense in

violation of 18 U.S.C. §§ 924(c)(1)(A)(i) as set forth in Counts 8 and 9 of this Indictment,

or conviction of an offense in violation of 18 U.S.C. § 922(k) as set forth in Count 10 of

this Indictment, the defendants, KYIN SUMPTER-BOYD, a/k/a “Crazy,” a/k/a “Krazy,”

and DELMAR SPENCER, shall forfeit to the United States pursuant to 18 U.S.C. §

924(d) and 28 U.S.C. § 2461(c), any firearm or ammunition, and their accessories,

involved in or used in knowing violation of the offense, including but not limited to the

following:

              a. Glock Model 17C, 9mm handgun, serial number AABT687, with

                 associated loaded Glock 9mm magazine and loaded drum magazine

                 containing approximately 52 cartridges seized on or about December

                 13, 2020;

              b. Glock Model 22 .40 caliber handgun, serial number 1DVG612US, and

                 associate loaded magazine, seized on or about December 18, 2020; and

              c. Smith & Wesson Model M&P 9C 9mm handgun, unknown serial

                 number, and associated loaded magazine, seized on or about December

                 18, 2020.
                                       Page 12 of 13

    Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 12 of 13
        All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and Rule 32.2(a) of

the Federal Rules of Criminal Procedure.

        A TRUE BILL.


                                                 s/ Grand Jury Foreperson
                                                 GRAND JURY FOREPERSON


s/ G. Michael Ebell
G. MICHAEL EBELL
Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting U.S. Attorney
United States of America


Date:    May 18, 2021




                                       Page 13 of 13

    Case 3:21-cr-00012-SLG-DMS Document 164 Filed 05/19/21 Page 13 of 13
